Title: From George Washington to George Clinton, 19 July 1779
From: Washington, George
To: Clinton, George


        
          Dr sir
          West point July 19th 1779
        
        I this morning received your favor of the 18th when returning from Stony point. Being very much fatigued and not having obtained a detail account of the Action yet, I cannot comply with your Excellency’s request. However for your private information—I believe the Garrison at Stony point amounted to about 500 rank & file—of which between Twenty & thirty might have been killed—about Forty wounded & the rest taken. Fifteen pieces of Ordnance altogether and a suitable supply of Ammunition. provisions none. A small reinforcement of the Enemy arrived yesterday at Verplanks—and from intelligence their main body was moving up by Land & Water—that the advance of the Troops moving by Land was at the New bridge on Croton. part of those on board Ship were arrived just opposite Colo. Hay’s or a little below and many other Vessels were heaving in sight last night. This movement obliged Major Genl Howe to retire from before the Enemy’s lines on Verplanks point. We dismantled the Works at Stoney point yesterday and last night and have destroyed them as far as circumstan⟨ces⟩ would permit. We could not hold them. I am Dr sir in haste with great regard & esteem Yr Most Obedt sert
        
          Go: Washington
        
        
          P.S. The state of the Enemy’s force on Verplanks before this reinforcemt was about the same of that on Stoney point.
        
      